Title: To Thomas Jefferson from John Hay, 15 July 1807
From: Hay, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            Fayette Ville 15th July 1807
                        
                        At the command of a very numerous meeting of the Citizens of this Towns held this day, whereat I had the honor
                            to preside—I am commanded to send You their several resolves—
                        This I do with the more pleasure as they perticularly express their approbation of the conduct of the
                            Executive on the late alarming situation of our affairs regarding foreign relations—With much respect and personal regard
                            I have the Honor to be
                  Your Excellencies Most Obedt Humble Servt
                        
                            John Hay
                     
                        
                    